This is an appeal by Frank Smith from a judgment for $140 rendered against him in favor of H. Joschke for damages to property resulting from an automobile collision.
At the time of the collision, Werth Sweatmann was driving Smith's car with his permission and within his power of control, as the two returned together from a dance. The evidence was sufficient to raise the issue of the agency of the former for the latter and to sustain an affirmative finding thereon by the judge or jury.
The jury found in answer to a general question that Sweatmann was guilty of negligence and, also, in answer to Other questions that he was not guilty of each of the several acts of negligence alleged. Thus, the answers of the jury to the special issues submitted are so contradictory as to make it impossible for the verdict and the judgment thereon to stand.
The judgment is reversed, and the cause remanded.